Case 1:20-cv-00395-TFM-C Document 26 Filed 03/29/21 Page 1 of 6                    PageID #: 178




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

    O’REILLY AUTOMOTIVE, INC.,                  )
                                                )
          Plaintiff,                            )
                                                )
    v.                                          )    CIV. ACT. NO. 1:20-cv-395-TFM-C
                                                )
    UNIVERSITY OF SOUTH ALABAMA,                )
    By and through its division USA Health      )
                                                )
          Defendant.                            )

                          MEMORANDUM OPINION AND ORDER

         On February 23, 2021, the Magistrate Judge entered a report and recommendation which

recommends Defendant’s motion to dismiss (Doc. 6, filed August 18, 2020) be granted and

Plaintiff’s Motion to Amend (Doc. 14, filed October 9, 2020) be denied as moot. Alternatively,

the Magistrate Judge recommends that the Court abstain pending resolution of the interpleader

action pending in the Circuit Court of Mobile County, Alabama. See Doc. 16. On March 9, 2021,

Plaintiff filed its objections. See Doc. 17. Defendant timely responded to the objections. See Doc.

21. O’Reilly then filed a reply brief (Doc. 22) which Defendant moves to strike (Doc. 23).1

         The Court is well familiar with the backstory on this matter as the undersigned remanded

the original case on July 20, 2020 to the Circuit Court of Mobile County, Alabama. See Univ. of

S. Ala. v. O’Reilly, Civ. Act. No. 1:18-cv-500-TFM-C, Doc. 66. On August 7, 2020, without notice

to the undersigned, O’Reilly Automotive filed this new action which was originally assigned to a




1
 The Court notes that the response to objections was a single paragraph which cited a single case
and in essence simply said “USA is in agreement with the findings of the Magistrate Judge.” See
Doc. 21. Plaintiff then filed a reply which went on for four pages and appears to be simply a
chance to have the “last word” on the subject. That said, the Court has considered the matter and
denies the motion to strike (Doc. 23).
                                           Page 1 of 6
Case 1:20-cv-00395-TFM-C Document 26 Filed 03/29/21 Page 2 of 6                       PageID #: 179




different district judge. See Doc. 1. On August 18, 2020, Defendant USA Health filed its motion

to dismiss replying upon the prior case, challenging jurisdiction, and requesting dismissal of the

second lawsuit here. See Doc. 6. Not until the hearing on October 6, 2020 was the undersigned

made aware of the second lawsuit discussing the same subject matter as the first. In the meantime,

on August 31, 2020, the Court issued its order to the Clerk of Court to transfer the funds at issue

to the Mobile County Circuit Court. See Civ. Act. No. 1:18-cv-500, Doc. 67. At no time, did

O’Reilly inform the Court that the funds were still disputed or that a new theory was being

presented to the Court.

       Finally at the hearing on October 6, 2020, the undersigned was made aware of the

companion lawsuit on the same issue and the parties agreed that it would be appropriate that the

same judge handle the lawsuit. Moreover, because the hearing on the motion to dismiss had

already been held by the Magistrate Judge, there was no reason to hold a second hearing on the

matter before the undersigned and the motion to dismiss was referred to the Magistrate Judge

pursuant to 28 U.S.C. § 636(b)(1)(B). See Doc. 13. Subsequently, O’Reilly filed its Motion to

Amend the Complaint which Defendant opposed. See Docs. 14, 15.

       The Court has reviewed the objections filed and find they do not change the discussion in

the well-reasoned report and recommendation. Despite its attempt to distinguish this case from

the original lawsuit that this Court remanded, the Court finds that it no longer has jurisdiction over

the funds at issue and refuses to provide an advisory ruling to the state court. While the Court

certainly sympathizes with O’Reilly thinking that it had originally “won” in the prior lawsuit,

unfortunately jurisdictional matters may always be raised and the original ruling had not yet been

finalized or received a judgment. Once the Court determined it never had jurisdiction, it could not

proceed further and was required to remand the case to the original state court. Moreover, because



                                             Page 2 of 6
Case 1:20-cv-00395-TFM-C Document 26 Filed 03/29/21 Page 3 of 6                         PageID #: 180




O’Reilly did not provide notice that the funds in that case were still disputed as a result of this

newly filed case, the funds were returned to the state court for disposition and are no longer subject

to this Court’s jurisdiction. Despite its numerous references to ERISA generally and an attempt

to “reestablish” jurisdiction, the Court finds that the Magistrate Judge properly noted that the exact

same legal issue remains pending before the Circuit Court of Mobile County. See Doc. 16 at 12.

In short, the Court lacks subject matter jurisdiction over the funds at issue and there was no

justiciable controversy due to O’Reilly’s lack of standing to bring this declaratory judgment action.

        While this may be a set of unusual facts that present the Court with a difficult issue of first

impression, when reviewing cases involving attempts to collect third party funds through equitable

restitution, they are all factually distinguishable as to the parties involved. The cited cases reveal

actions between plan administrators and plan participants or relatives of the participants. Even

in those 11th Circuit cases where O’Reilly attempts to expand the parties to non-plan participants

(i.e., attorneys for a party and a doctor that received payment for care not provided), it is clear that

the funds were identifiable and that the party sued was in possession of those funds. Using that

distinction, the action against Defendant in this case is frivolous and should be dismissed.

        Next, the Court does not find that O’Reilly, as administrator has a claim for “appropriate

equitable relief” under ERISA. In this action, although the fund is identifiable, O’Reilly failed to

show how USA has possession of the funds. See Montanile v. Board of Trustees of Nat. Elevator

Industry Health Benefit Plan, 577 U.S. 136, 136 S. Ct. 651, 193 L. Ed. 2d 556 (2016). In

Montanile, the Court identified that the nature of the lawsuit could change prior to its filing, and

that certain changes could impact the nature of the underlying action, changing it from equitable

in nature to legal. The changes in Montanile were that the previously identifiable funds were spent

and the only recourse available was a claim against the participant’s general assets. These actions



                                             Page 3 of 6
Case 1:20-cv-00395-TFM-C Document 26 Filed 03/29/21 Page 4 of 6                        PageID #: 181




rendered the funds no longer identifiable and the Court remanded to the lower court for

consideration of whether specific funds or property could be identified and traced into the

possession of the plan participant. Likewise, this case does not involve an action to recover funds

held by USA Health. Until its claim to the remaining insurance proceeds is given priority by the

state court, Defendant does not have possession or control of the funds at issue.

       For restitution to lie in equity, the action generally must seek not to impose personal
       liability on the defendant, but to restore to the plaintiff particular funds or property
       in the defendant's possession. Here, the basis for petitioners' claim is not that
       respondents hold particular funds that, in good conscience, belong to petitioners,
       but that petitioners are contractually entitled to some funds for benefits that they
       conferred. The kind of restitution that petitioners seek, therefore, is not equitable,
       but legal.

Great-West Life & Annuity Ins. Co. v. Knudson, 534 U.S. 204, 214, 122 S. Ct. 708, 714-715, 151

L. Ed. 635 (2002).

       [A] plaintiff could seek restitution in equity, ordinarily in the form of a constructive
       trust or an equitable lien, where money or property identified as belonging in good
       conscience to the plaintiff could clearly be traced to particular funds or property in
       the defendant's possession.

       …

       Here, the funds to which petitioners claim an entitlement under the Plan’s
       reimbursement provision—the proceeds from the settlement of respondents' tort
       action—are not in respondents’ possession. As the order of the state court
       approving the settlement makes clear, the disbursements from the settlement were
       paid by two checks, one made payable to the Special Needs Trust and the other to
       respondents' attorney (who, after deducting his own fees and costs, placed the
       remaining funds in a client trust account from which he tendered checks to
       respondents' other creditors, Great–West and Medi–Cal). The basis for petitioners'
       claim is not that respondents hold particular funds that, in good conscience, belong
       to petitioners, but that petitioners are contractually entitled to some funds for
       benefits that they conferred. The kind of restitution that petitioners seek, therefore,
       is not equitable—the imposition of a constructive trust or equitable lien on
       particular property—but legal—the imposition of personal liability for the benefits
       that they conferred upon respondents.

Id. at 214, 122 S. Ct. at 715. In fact, O’Reilly may succeed at the state court which would render



                                            Page 4 of 6
Case 1:20-cv-00395-TFM-C Document 26 Filed 03/29/21 Page 5 of 6                       PageID #: 182




this entire debate moot.

       Finally, the Court cannot condone the end-run around its original ruling by simply racing

to file a new lawsuit in federal court to get around the remand issue. The Court already specifically

determined that O’Reilly, on identical facts, failed to show a case of complete preemption. While

O’Reilly focuses on the Court’s ruling on third party removal, it fails to note that the Court found

two separate and independent reasons for remand in its opinion – the second being defensive

preemption does not establish federal jurisdiction. There is nothing about this case to indicate

anything different from the first action brought before this Court.

       Based on all the above, the Court finds that dismissal is appropriate. Though the Court

need not address the alternative holding on abstention, the Court finds that it is also well reasoned.

Had the Court found dismissal had not been required, it certainly would have found abstention

appropriate as discussed by the Magistrate Judge. The facts of this case certainly implicate the

Court’s discretion to abstain from interfering with a parallel state proceeding, especially when the

Court was the one to send it back there. O’Reilly’s attempt at an end-run around the original

remand and to have this Court interfere with the state court’s decision-making on the identical

issue cannot be permitted.

       Therefore, after due and proper consideration of all portions of this file deemed relevant to

the issues raised, and a de novo determination of those portions of the Report and Recommendation

to which objection is made, the Report and Recommendation (Doc. 16) is ADOPTED as the

opinion of the Court and the objections (Doc. 17) are OVERRULED. Accordingly, the Motion

to Dismiss (Doc. 6) is GRANTED, the Motion to Strike (Doc. 23) is DENIED, and the Motion

to Amend (Doc. 14) is DENIED as moot.

       Final judgment pursuant to Fed. R. Civ. P. 58 will issue separately.



                                             Page 5 of 6
Case 1:20-cv-00395-TFM-C Document 26 Filed 03/29/21 Page 6 of 6   PageID #: 183




      DONE and ORDERED this 29th day of March, 2021.

                                     /s/Terry F. Moorer
                                     TERRY F. MOORER
                                     UNITED STATES DISTRICT JUDGE




                                   Page 6 of 6
